Citation Nr: 1047208	
Decision Date: 12/20/10    Archive Date: 12/22/10

DOCKET NO.  07-30 924A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a right knee and leg 
disorder, to include osteoporosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel 


INTRODUCTION

The Veteran had active service from August 1954 to August 1957.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a January 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, 
which denied the above claims.

In September 2009, a hearing was held in St. Louis, Missouri 
before the undersigned Acting Veterans Law Judge making this 
decision.  See 38 U.S.C.A. § 7107(c) (West 2002).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

At the Veteran's hearing before the Board in September 2009, the 
Veteran testified that he had been in receipt of Social Security 
Administration (SSA) disability benefits from 1976 until his 
retirement as an insurance salesman in 2001, a period of 
approximately 25 years, commencing just 9 years after the 
Veteran's discharge from service.  The Board's review of the 
record does not reflect that the Veteran's SSA records were ever 
requested by VA.  Consequently, since the Board finds that such 
records could potentially contain treatment and other records 
that could demonstrate a continuity of symptomatology with 
respect to all of the disabilities claimed on appeal, the Board 
finds that all of the issues on appeal should be remanded so that 
an effort can be made to obtain these records.  The United States 
Court of Appeals for Veterans Claims (Court) has held that where 
there has been a determination with regard to SSA benefits, the 
records concerning that decision must be obtained, if relevant.  
See Golz v. Shinseki, 590 F.3d 1317, 1321 (2010). 

With respect to the Veteran's claims for service connection for 
hearing loss and tinnitus, the Veteran has asserted that these 
conditions are related to his exposure to noise during active 
service.  More specifically, the Veteran maintains that his in-
service noise exposure included his initial exposure to weapons 
fire during his Marine Corps basic and advanced combat training, 
his exposure to loud noise from various types of heavy equipment 
in connection with his attachment to the 1st Shore Party 
Battalion while at Camp McGill, Japan (this service is documented 
in his service treatment records dated from May to November 
1956), and his exposure to maneuver fire and helicopters for one 
month while on board an aircraft carrier.  While there are no 
records that substantiate his duty on board a ship, the Board 
finds that it is also consistent with his attachment to a shore 
party battalion and his service in Japan.  The Veteran has also 
denied any significant post-service noise exposure.  

In this regard, the Veteran was afforded a VA examination in 
September 2005 to determine the nature and etiology of his 
hearing loss and tinnitus.  The Board's review of the report from 
that examination reveals that although the examiner provided a 
rationale for her opinion that it was not at least as likely as 
not that the Veteran's hearing loss and tinnitus were related to 
military service, the opinion was based on an inaccurate or 
incomplete assessment of the record.  See Reonal v. Brown, 5 Vet. 
App. 458, 461 (1993) (a medical opinion based on an inaccurate 
factual premise is not probative); see also Dalton v. Nicholson, 
21 Vet. App. 23 (2007) (holding that an examination was 
inadequate where the examiner did not comment on the Veteran's 
report of in-service injury and instead relied on the absence of 
evidence in the Veteran's service medical records to provide a 
negative opinion).  

For example, the examiner at least in part based her opinion on 
the premise that there was only one month of in-service noise 
exposure, when the Veteran is also claiming exposure to weapons 
fire during basic and advanced combat training, and exposure to 
loud noise from various types of heavy equipment in connection 
with his attachment to the 1st Shore Party Battalion while 
stationed at Camp McGill, Japan.  Moreover, it is unclear from 
the record how the examiner further concluded that such exposure 
was also "mild" given the Veteran's description of being 
subjected to noise from heavy equipment and helicopters.  The 
examiner also did not comment on the long-term nature of the 
Veteran's complaints.  

In summary, the Board finds that the above-noted deficiencies 
have made the September 2005 examination inadequate, and that the 
Veteran should therefore be afforded a new VA examination and 
opinions as to whether his hearing loss and tinnitus are related 
to service.  Parenthetically, the Board has also reviewed the 
July 2009 opinion from Dr. Aayesha Khan, but finds that while Dr. 
Khan notes the Veteran's history of in-service noise exposure, 
Dr. Khan does not specifically link or relate that exposure to 
the Veteran's current hearing loss and tinnitus.  The new 
examiner should also be requested to interpret the June 2009 
private audiometric results initially provided by the Veteran at 
the time of his hearing before the Board in September 2009.

Accordingly, the case is REMANDED for the following action:

1.  The SSA should be contacted and 
requested to provide a copy of all 
decisions awarding benefits to the 
Veteran, in addition to a complete copy of 
all supporting medical and other 
documentation that was utilized in 
rendering the decisions.  

2.  The Veteran should then be afforded a 
new VA audiological examination.  The 
claims folder must be made available to 
the examiner for review and its 
availability should be noted in the 
opinion that is provided.  All indicated 
studies should be conducted, and all 
findings reported in detail.

The examiner should state whether it is at 
least as likely as not (50 percent or 
greater) that the Veteran's hearing loss 
and tinnitus had their onset during active 
service or are related to any in-service 
disease, event, or injury, including 
acoustic trauma.  The examiner should also 
interpret June 2009 private audiometric 
results initially provided by the Veteran 
at the time of his hearing before the 
Board in September 2009, and informed that 
exposure to noise during service has been 
conceded, and that the Veteran has 
reported a continuity of symptomatology 
since service.  

The examiner should also be advised of the 
Veteran's exposure to weapons fire during 
Marine Corps basic and advanced combat 
training, his exposure to loud noise from 
various types of heavy equipment in 
connection with his attachment to the 1st 
Shore Party Battalion while at Camp 
McGill, Japan (this service is documented 
in his service treatment records dated 
from May to November 1956), and his 
exposure to maneuver fire and helicopters 
for one month while serving on board an 
aircraft carrier.  The examiner should be 
further informed that the Veteran did not 
have any significant post-service 
occupational or recreational noise 
exposure.

In the event that it is concluded that it 
is at least as likely as not that only the 
Veteran's hearing loss is related to 
active service, the examiner should also 
offer an opinion as to whether it is at 
least as likely as not that any tinnitus 
was caused or aggravated by the Veteran's 
hearing loss.

A detailed rationale for any opinion 
expressed should be provided.

3.  The RO/AMC should read all medical 
opinions obtained to ensure that the 
remand directives have been accomplished, 
and should return the case to the examiner 
if all questions posed are not answered.

4.  Finally, consider whether any 
additional development is warranted based 
on the receipt of additional evidence, 
such as an additional examination with 
respect to the claim for service 
connection for a right knee and leg 
disorder, and then readjudicate the claims 
on appeal.  If the benefits sought on 
appeal remain denied, the Veteran and his 
representative should be provided a 
supplemental statement of the case, and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
of this case.  The appellant need take no action unless otherwise 
notified.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
M. N. HYLAND
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


